Citation Nr: 0600462	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-31 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than December 
22, 2000, for compensation for residuals of right shoulder 
surgery repair under 38 U.S.C.A. § 1151.

2.  Entitlement to increased initial ratings for residuals of 
right shoulder surgery repair, including limitation of range 
of movement and adhesive capsulitis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to January 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  That decision granted compensation for 
right shoulder surgery repair residuals, and assigned a 30 
percent rating for those residuals, effective from December 
22, 2000.  The veteran appealed, seeking an earlier effective 
date for the award of compensation and a higher initial 
rating.  In an April 2004 rating decision, the RO increased 
the disability rating to 50 percent, effective from October 
1, 2003.  The veteran seeks higher ratings for all relevant 
time periods.  

In September 2005, the veteran and his wife offered testimony 
at a videoconference hearing before the undersigned Veterans 
Law Judge.  

The issue of entitlement to increased initial ratings for 
residuals of right shoulder surgery repair addressed in the 
REMAND portion of the decision below and  is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran was treated at VAMC in April 1999 for 
surgical repair of a right rotator cuff tear.  

2.  Infection developed within ten days of the April 1999 
procedure, which was treated with irrigation and therapy; in 
July and August 1999, the veteran was hospitalized for 
treatment of a septic right shoulder and deep infection of 
the surgical wound.

3.  The veteran's right shoulder was evaluated at the 
Portland VA Medical Center in September 1999; however, 
physical therapy did not begin until January 2000.  

4.  The veteran filed his claim on December 22, 2000, for 
benefits under 38 U.S.C.A. § 1151.


CONCLUSION OF LAW

The criteria for the assignment of an effective date of  
December 22, 1999, for a grant of benefits under 38 U.S.C.A. 
§ 1151 have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.400(i) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159 and 3.321(a) (2005).  VA must also 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  In 
this case, VA's duties have been fulfilled to the extent 
required to grant the claim for an earlier effective date.  
The veteran contends that he is entitled to an effective date 
in April 1999 for compensation under 38 U.S.C.A. § 1151, the 
date VA performed the surgery which led to his award of 
compensation, or at least one year prior to the date of his 
claim.  As discussed below, the Board herein awards an 
effective date of December 22, 1999, one year prior to the 
date of his claim, as he requested.  See Statement from the 
veteran, received August 1, 2002.

On April 1, 1999, the veteran underwent right rotator cuff 
repair.  On April 9, he had just started doing simple 
exercises that his surgeon said that he could start doing.  
He developed an infection and was hospitalized on April 16, 
1999.  He underwent rehabilitation, therapy and treatment at 
VA, with hospitalization for several weeks. He was then 
hospitalized and treated surgically from July 16, 1999 to 
August 3, 1999 for treatment of the right septic shoulder 
wound.  Outpatient physical therapy was recommended to 
increase range of motion.  It was noted that the veteran was 
relocating to Oregon within the next 45 days or so.  His 
doctor was going to contact the Eugene, Oregon VA to provide 
a report and arrange for continuity of care.  

A September 27, 1999, VA treatment note indicated that the 
veteran was on a waiting list for a primary care provider 
(PCP).  A December 20, 1999 treatment note indicates that the 
veteran had not had physical therapy for six months and was 
noticing a reduction in range of motion.  He was referred to 
the physical therapist department for assessment and 
evaluation for continuing physical therapy.  On physical 
therapy evaluation on January 26, 2000, the veteran was 
instructed on home exercises.  He was set up on an 
independent home program due to distance.  

A July 27, 2000, treatment note shows that the veteran was 
very frustrated with his inability to see an orthopedic 
doctor in the VA system.  He was referred to orthopedics and 
rehabilitation medicine.  Upon orthopedic evaluation on 
September 11, 2000, the examiner noted that the veteran 
should be eligible for fee basis physical therapy.  Medical 
records show that the veteran received physical therapy for 
his right shoulder from September 2000 to January 2001.

On December 22, 2000, the RO received a VA Form 21-4138 
(Statement in Support of Claim) from the veteran.  He stated 
he was filing a claim against the VA medical center (VAMC) 
for not providing adequate post-surgery care and physical 
therapy which resulted in right shoulder limited motion.  The 
document was dated November 7, 2000.  

On VA examination in July 2001, the examiner diagnosed the 
veteran as having adhesive capsulitis of the right shoulder 
secondary to delayed physical therapy and infection.

The veteran argued in November 2001 that treatment was 
withheld from August 1999 until July 2000.  Specifically, he 
stated that after he moved he went to the Portland VA in 
September 1999.  He said that he requested referral to 
orthopedics and physical therapy, but was denied.  He 
thereafter saw Dr. S on December 22, 1999, and requested a 
referral to orthopedics for follow up care and physical 
therapy.  Dr. D sent him to the physical therapy unit.  He 
started physical therapy in February 2000, but was only 
provided rubber bands and a sheet of exercises.  In July 
2000, the veteran stated that he saw a different doctor, Dr. 
M, who immediately referred him to orthopedics for right 
shoulder follow-up care.  His first orthopedic appointment 
was in July 2000, and he was referred for skilled, intensive 
physical therapy in LaPine, three times a week.     

A September 2001 rating decision deferred the issue of 
compensation for the right shoulder under 38 U.S.C.A. § 1151.  
A February 2002 rating decision denied the claim.  The 
veteran filed a notice of disagreement in March 2002.  
Subsequent to development, including a hearing before RO 
hearing personnel, in a June 2002 rating decision, the RO 
granted compensation under 38 U.S.C.A. § 1151 for the right 
shoulder surgical repair, effective from December 22, 2000.  
In that rating decision, the RO noted that the veteran was 
evaluated at the Portland VA Medical Center in September 
1999; however, physical therapy did not begin until January 
2000.  The RO also noted that a July 2001 VA examination 
yielded the opinion that the additional disability of the 
right shoulder was due to delayed physical therapy and 
infection.  

The effective date of an award of disability compensation by 
reason of section 1151 shall be the date such injury or 
aggravation was suffered if an application therefore is 
received within one year from such date.  Otherwise, the date 
of receipt of claim is controlling.  See 38 C.F.R. § 5110(c); 
38 C.F.R. § 3.400(i).

In awarding the veteran's claim in June 2002, the RO noted 
that there was a delay in physical therapy for his right 
shoulder from September 1999 to January 2000, indicating that 
this is the date that the injury or aggravation occurred.  
Therefore, since the claim for section 1151 benefits was 
filed within one year, i.e., on December 22, 2000, an 
effective date of December 22, 1999, is warranted.  

An effective date as early as April 1, 1999 is not warranted, 
as a claim was not received within one year of that date.  
While there are VA medical records dated prior to December 
22, 1999, which show that the veteran was treated for his 
right shoulder, the application of 38 C.F.R. § 3.157(b) 
(2005) is not warranted in this case, as such regulation 
applies only to a distinct group of claims where service 
connection has already been established.  See Lalonde v. 
West, 12 Vet. App. 377, 382 (1999) (because appellant had not 
been granted service connection for his anxiety disorder, the 
mere receipt of medical records could not be construed as 
informal claim) citing 38 C.F.R. § 3.157; Brannon v. West, 12 
Vet. App. 32, 35 (1998).   


ORDER

Entitlement to an effective date of December 22, 1999, for 
the award of compensation for residuals of right shoulder 
surgery repair under 38 U.S.C.A. § 1151 is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.


REMAND

Additional RO action is required in this matter in order to 
fulfill the duty to assist set forth in the VCAA.  Assistance 
shall include providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The veteran has complained of increased pain and limitation 
of motion since his last examination.  Specifically, he 
explained in his testimony before the undersigned in 
September 2005 that he is having additional problems with 
movement of the arm as the scar tissue increases.  In an 
August 2005 statement, he stated that he was having increased 
pain and further limitation of motion.  His wife stated in a 
March 2005 statement that he had progressively decreasing 
range of motion due to increased build up of scar tissue.  
The Board notes that the most recent VA examination for the 
disability is two years old.  

Considering the veteran's recent statement as well as those 
of his wife, the Board is of the opinion that an updated 
examination is warranted.  An appropriate examination should 
be requested in order to determine the current degree of 
disability caused by residuals of right shoulder surgery 
repair.  Any recent treatment records for this disorder 
should also be obtained on remand.  Moreover, the RO should 
consider all suitable rating codes, as in Esteban v. Brown, 6 
Vet. App. 259, 262 (1994), the Court held that evaluations 
for distinct disabilities resulting from the same injury 
could be combined so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  

Accordingly, the case is REMANDED for the following:

1.  Ask the veteran to identify all 
medical care providers that have recently 
treated him for his residuals of right 
arm surgical repair and make arrangements 
to obtain these records.

2.  Thereafter, schedule the veteran for 
an appropriate VA examination to assess 
the severity of all residuals of his 
right shoulder surgery repair, including 
limitation of range of movement and 
adhesive capsulitis.  All necessary tests 
and studies should be accomplished.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report if the 
claims file was reviewed.

3.  Finally, readjudicate the appellant's 
claim for the evaluation of residuals of 
right shoulder surgery repair, with 
application of all appropriate laws and 
regulations, to include consideration of 
Esteban, supra, and consideration of any 
additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure. The veteran need 
take no action until he is so informed.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


